USCA4 Appeal: 22-1607      Doc: 8         Filed: 11/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1607


        TIGRESS SYDNEY ACUTE MCDANIEL, and minor child,

                             Plaintiff - Appellant,

                      v.

        THE MCCLATCHY COMPANY; MCCLATCHY INVESTMENT COMPANY;
        MCCLATCHY NEWSPAPERS, INC.; THE MCCLATCHY COMPANY, d/b/a
        The Charlotte Observer; DOES,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:22-cv-00166-FDW-DSC)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tigress Sydney Acute McDaniel, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1607      Doc: 8         Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Tigress Sydney Acute McDaniel appeals the district court’s order denying her Fed.

        R. Civ. P. 60(b) motion for reconsideration of the court’s prior order denying McDaniel’s

        application to proceed in forma pauperis (IFP), and dismissing McDaniel’s civil action

        without prejudice for failure to pay the filing fee. The court denied McDaniel leave to

        proceed IFP and afforded her 21 days to pay the filing fee, which she did not. Because the

        district court did not abuse its discretion in denying McDaniel’s application to proceed IFP,

        see Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980) (providing standard

        of review), and McDaniel did not advance a viable basis for the Rule 60(b) motion, we

        discern no error in the court’s order dismissing without prejudice McDaniel’s civil action

        for failing to pay the filing fee. Accordingly, we affirm the district court’s order. McDaniel

        v. The McClatchy Co., No. 3:22-cv-00166-FDW-DSC (W.D.N.C. May 23, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2